Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 1 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 2 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 3 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 4 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 5 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 6 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 7 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 8 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                           Exhibit A Page 9 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 10 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 11 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 12 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 13 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 14 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 15 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 16 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 17 of 18
Case 17-32225-ABA   Doc 42-5 Filed 10/11/18 Entered 10/11/18 16:09:17   Desc
                          Exhibit A Page 18 of 18
